Title: To George Washington from Peter Nelson, 1791
From: Nelson, Peter
To: Washington, George

 

[1791]

This address, no doubt will appear somewhat singular to your Excellency; & it is with reluctance, that I intrude upon a single moment of the little leisure, you must necessarily have from the service of the Public. But as a good man (& that this is your charater all ranks have consented) is pleased with opportunities of doing good, I have taken the liberty of recommending to your patronage a young man of good morals & some learning. He is desirous to study the Law, & is intirely destitute of fortune, but hopes through your interest to obtain the use of a Library for that purpose; & if it be not convenient for you to place him in the more elegible situation of studying the Law without interruption (as he has already arrived to the age of twenty four years, & has but little time to spare) he wishes to undertake the office of Sub-Usher in some of the public, or that of Usher in some of the private Schools in or about New-York; for either of which offices I think him sufficiently qualified. He has been under my care for several years past; but alas! he wants a patron under whose auspices he may become more eminently useful than he possibly could under my protection: his generous mind, I trust, aspires to nobler things than I, or his connections who are as destitute as himself can support him in. Pardon me for this intrusion to which I was drawn by the importunities of the young man mentioned & the distant hope of becoming serviceable to him & public by it. If you condescend so far as to answer this, you will increase the obligation by doing as soon as possible. If applications of this sort have not been too frequent, we humbly hope for success, as we have it in our power to give satisfactory testimonials of our candour & probity. I am, with cordial wishes for your welfare & success in your public administration, your friend

Peter NelsonRector of St Martins’ ParishHanover County Virginia

